Exhibit 10.3

 

 

[***]

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made and entered into as of October
6, 2017 by and among KalVista Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Merck Sharp & Dohme Corp., a New Jersey Corporation (the “Investor”
and, together with the Company, the “Parties”). Capitalized terms contained and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Purchase Agreement (defined below).

 

 

RECITALS

 

 

A.

The Investor is party to that certain Stock Purchase Agreement of even date
herewith with the Company (the “Purchase Agreement”), and it is a condition to
the closing of the Purchase Agreement and the sale pursuant thereto of the
Company’s common stock, par value $0.001 per share (“Common Stock”), to the
Investor that the Investor and the Company shall have executed and delivered
this Agreement;

 

 

 

B.

As a condition to the closing of the Purchase Agreement by the Company, the
Investor has agreed to enter into this Agreement providing for the Common Stock
purchased pursuant to the Purchase Agreement and held of record or beneficially
owned by the Investor or any Affiliate of the Investor or acquired after the
date of the Purchase Agreement (the “Shares”) to be voted in the manner set
forth herein.

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.Proxy. Subject to the terms and provisions of this Agreement, the Investor
hereby irrevocably appoints, and shall cause its Affiliates who hold Shares to
irrevocably appoint, the Chief Executive Officer and the Chief Financial Officer
of the Company, or one of them, effective during the Term (as defined in Section
3 below), proxies and attorneys-in-fact, each with full power of substitution to
vote all of the Shares in accordance with the provisions of Section 2 below. The
Company shall cause the Chief Executive Officer and the Chief Financial Officer
of the Company to not exercise the proxy granted herein for any purpose other
than the purposes expressly described in this Agreement. The proxy granted
hereby is coupled with an interest.

 

2.Voting. During the Term, all of the Shares shall be voted as follows: at each
meeting of the stockholders of the Company and at every postponement or
adjournment thereof, the Investor shall take such action as may be required so
that all of the Shares entitled to vote at such meeting of stockholders are
voted (i) in favor of each director nominated and recommended by the Board for
election at any such meeting, (ii) against any stockholder nominations for
director which are not approved and recommended by the Board for election at any
such meeting, (iii) in favor of the Company’s “say-on-pay” proposal and any
proposal by the Company relating to equity compensation that has been approved
by the Compensation Committee of the Board, (iv) in favor of the Company’s

[***] Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

proposal for ratification of the appointment of the Company’s independent
registered public accounting firm, and (v) as recommended by the Board for any
other matter presented at the meeting that would not require a preliminary proxy
to be filed pursuant to Rule 14(a)-6(a) of the Exchange Act; provided that the
Investor shall not be under any obligation to vote in the same manner as
recommended by the Board or in any other manner, other than in the Investor’s
sole discretion, with respect to any other matter, including the approval (or
non-approval) or adoption (or non-adoption) of, or other proposal directly
related to, any (a) transaction that would result in a Change of Control of the
Company, (b) licensing, partnering, partnership, collaboration, joint venture,
research and development or similar agreement, (c) any issuance of Common Stock
and (d) any dividends or other distributions to any stockholders of the Company.

 

For the purposes of this Agreement, the term “vote” shall include any exercise
of voting rights whether at an annual or special meeting of stockholders or by
written consent or in any other manner permitted by applicable law and the
Company’s organizational documents.

 

3.Termination. This Agreement shall be effective and the term hereof (the
“Term”) shall commence as of the date first set forth above and shall terminate
until the earliest to occur of (a) the first anniversary of the Closing Date,
(b) the first date on which the Investor does not beneficially own at least 5%
of the then-outstanding shares of Common Stock, (c) the Common Stock ceasing to
be registered pursuant to Section 12 of the Exchange Act, and (d) the
consummation of a Change of Control of the Company.

 

4.Additional Shares. In the event that subsequent to the date of this Agreement
any shares or other securities are issued by the Company to the Investor or any
of its Affiliates on, or in exchange for, any of the Shares issued pursuant to
the Purchase Agreement by reason of any stock dividend, stock split,
consolidation of shares, reclassification or consolidation involving the
Company, such shares or securities shall be deemed to be Shares for purposes of
this Agreement.

 

5.Legending of Shares. The Investor hereby agrees that the Shares shall bear a
legend, in customary form, stating that they are subject to this Agreement.

 

6.Miscellaneous.

 

Governing Law

.  Resolution of all disputes and claims arising out of or related to this
Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of Delaware, without regard to conflicts
of law rules that would provide for application of the law of a jurisdiction
outside Delaware.

Dispute Resolution

. The Parties agree that all disputes shall be governed in accordance with
Section 13.14 of the Option Agreement.

Equitable Remedies; Specific Performance

. The rights and remedies of the Parties shall be cumulative and not
alternative, except as expressly provided in any Transaction Document.  Each of
the Parties agrees that this Agreement and the other Transaction Documents are
intended to be legally binding and specifically enforceable pursuant to their
respective terms and that the Parties would be irreparably harmed if any of the
provisions of the Transaction Documents are not performed in accordance with
their specific terms and that monetary damages would not provide adequate remedy
in such event.  Accordingly, in addition to any other remedy to which a
non-breaching Party may be entitled at law, a non-breaching Party shall be
entitled to seek injunctive relief to prevent breaches of the Transaction
Documents and to specifically enforce the terms and provisions hereof

2

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

 

and thereof.  Each Party hereby irrevocably waives (a) any requirement that the
other Party post a bond or other security as a condition for obtaining such
relief and (b) any defenses based on adequacy of any other remedy, whether at
law or in equity, that might be asserted as a bar to the remedy of specific
performance of any of the terms or provisions hereof or thereof or injunctive
relief in any action brought therefor by any other Party.

Counterparts

. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  A signed copy of this Agreement delivered by facsimile or
PDF file by e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

Titles and Subtitles

. The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

Notices

.  Any notice, claims and other communications required or permitted to be given
under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
(a) upon receipt, if mailed by first class certified or registered mail, postage
prepaid, express delivery service or personally delivered or (b) on the date of
transmission, if sent by facsimile or e-mail of an Adobe™ Portable Document
Format (“PDF”) document (with confirmation of transmission) if sent during the
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient.  Unless otherwise specified in
writing, the addresses, facsimile numbers and e-mail addresses of the Parties
shall be as set forth below.

If to the Company:

KalVista Pharmaceuticals, Inc.

55 Cambridge Parkway, 9th Floor

Cambridge, MA 02142

Attention:  Chief Financial Officer

Email:  [***]

With a copy (which shall not constitute notice) to:

Fenwick & West LLP

555 California St., 12th Floor

San Francisco, CA 94104

Attention:  Robert Freedman

Email:  [***]

If to the Investor:

 

Merck Sharp & Dohme Corp.

One Merck Drive

Whitehouse Station, NJ 08889-0100

Attention:  Office of Secretary

Facsimile:  (908) 735-1246

With copies (which shall not constitute notice) to:

 

Merck Sharp & Dohme Corp.

2000 Galloping Hill Road

P.O. Box 539

Mailstop K-1-4161

3

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Kenilworth, NJ 07033

Attention:  Senior Vice President, Business Development

 

and

 

Covington & Burling LLP

One CityCenter

850 Tenth Street, NW

Washington, DC  20001

Attention:  [***]

Facsimile:  (202) 662-6291

E-mail:  [***]

Expenses

. Except as otherwise specifically provided herein or in any other Transaction
Document, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the other Transaction Documents shall be paid by the Party incurring such
cost or expense.

Amendments and Waivers

. Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Investor.  Any amendment or waiver effected in accordance with
this paragraph shall be binding on the Company, the Investor and their
respective controlled Affiliates.

Delays or Omissions

. No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, nor any partial exercise thereof, shall impair any such right,
power or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

Severability

.  If any one or more of the provisions of this Agreement or any other
Transaction Document is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement or such other Transaction
Document, as applicable, and shall not serve to invalidate any remaining
provisions hereof or therefor or invalidate or render unenforceable such term or
provision in any other jurisdiction.  The Parties shall make a good faith effort
to replace any invalid or unenforceable provision with a valid and enforceable
one such that the objectives contemplated by the Parties when entering this
Agreement and the other Transaction Documents may be realized.

Entire Agreement

. This Agreement and the other Transaction Documents set forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
with respect to the subject matter hereof and of the other Transaction Documents
and supersede and terminate all prior and contemporaneous agreements and
understandings between the Parties with respect to such subject matter.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties with respect to
the subject matter hereof or of the other Transaction Documents other than as
are set forth therein.

No Third Party Beneficiaries; Assignment

.  Except as contemplated in Section 7.02 of the Purchase Agreement, this
Agreement and the other Transaction Documents are solely for the benefit of the
Parties and their respective successors and assigns and no third party is
intended or shall be deemed to be a beneficiary of any provision of this
Agreement or any other Transaction Document

4

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(including, for the avoidance of doubt, any stockholder of the
Company).  Subject to Section 6.06 of the Purchase Agreement, no Party may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise, and any assignment in contravention hereof shall
be null and void.

Interpretation and Construction

. In this Agreement and the other Transaction Documents, except where the
context expressly requires otherwise, (a) the use of any gender herein will be
deemed to encompass references to either or both genders, and the use of the
singular will be deemed to include the plural (and vice versa); (b) the words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation”; (c) the word “will” will be construed to have the
same meaning and effect as the word “shall”; (d) the word “any” shall mean “any
and all” unless otherwise clearly indicated by context; (e) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(f) any reference herein to any Person will be construed to include the Person’s
successors and assigns; (g) the words “herein”, “hereof” and “hereunder”, and
words of similar import, will be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; (h) where a word or phrase
is defined herein, each of its other grammatical forms shall have a
corresponding meaning; (i) the word “notice” means notice in writing (whether or
not specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement; (j) provisions that
require that a Party or the Parties “agree,” “consent” or “approve” or the like
will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail (except to the extent provided in Section 6(f)) and
instant messaging); (k) references to any specific law, rule or regulation, or
article, section or other division thereof, will be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof; (l) the term “or” will be interpreted in the inclusive sense
commonly associated with the term “and/or”; and (m) the term “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if”.  Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each Party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged between the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or
preparation.  Any reference herein of “except as disclosed in the SEC Filings,”
or similar reference, shall be deemed to exclude cautionary statements included
in the “Risk Factors” or “Forward-Looking Statements” sections of the SEC
Filings or other general cautionary or forward-looking statements in any other
sections of such SEC Filings; provided that such exclusion shall not apply to
any statements of historical fact.  References in this Agreement to “dollars” or
“$” shall mean the legal tender of the United States of America.

Further Assurances

.  The Parties shall execute and deliver all such further instruments and
documents and take all such other actions as may reasonably be required to carry
out the transactions contemplated by this Agreement or any other Transaction
Document and to evidence the fulfillment of the agreements herein or therein
contained.

 

 

(signature page follows)

 

 

5

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

KALVISTA PHARMACEUTICALS, INC.

By: /s/ T. Andrew Crockett

Name: T. Andrew Crockett

Title: Chief Executive Officer

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

MERCK SHARP & DOHME CORP.

By: /s/ Benjamin Thorner

Name:  Benjamin Thorner

               Title:    Senior Vice President and Global   Head of Business
Development &   Licensing

 

[Signature Page to Voting Agreement]